Order entered August 25, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00878-CV

               BRANCH BANKING AND TRUST COMPANY, Appellant

                                            V.

                     SWIG PARTNERS GP, LLC, ET AL., Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-03427

                                        ORDER
       We GRANT the August 20, 2015 motion of Felicia Pitre, Dallas County District Clerk,

for an extension of time to file the clerk’s record.     The clerk’s record shall be filed by

SEPTEMBER 21, 2015.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE